IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TIFFANY MCCALL, ADMINISTRATRIX OF            : No. 366 EAL 2019
THE ESTATE OF REGINA KIRKLAND,               :
                                             :
                   Petitioner                : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
GLENDALE UPTOWN HOME, GS                     :
OPERATOR, L.P., KINDRED                      :
HEALTHCARE, HILLCREST CENTER                 :
A/K/A HILCREST NURSING HOME,                 :
CRESTVIEW CHURCH ROAD                        :
OPERATION, GENESIS HEALTHCARE,               :
DR. VIOLETTA BERDICHEVSKAYA, M.D.,           :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.